                                           Case 4:19-cv-01874-JST Document 64 Filed 04/07/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             EUREKA DIVISION

                                   7

                                   8     GERARDO HERNANDEZ,                                    Case No. 19-cv-01874-JST (RMI)
                                   9                     Plaintiff,
                                                                                               ORDER RE: UNILATERALLY FILED
                                  10              v.                                           DISCOVERY DISPUTE LETTER
                                                                                               BRIEF
                                  11     VESME, CORP, et al.,
                                                                                               Re: Dkt. No. 63
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           Now pending before the court is a unilaterally-filed discovery dispute letter brief (dkt. 63)

                                  15   wherein Plaintiff wished to present a discovery dispute but counsel for Defendants reportedly

                                  16   “refused to permit its filing unless Defendants’ portion was set forth at the beginning of the letter,

                                  17   rather than Plaintiff’s . . . [and because] [t]he parties could not agree on the final version of the

                                  18   letter . . . [the Parties decided that they] are submitting their positions separately.” Id. at 3. First,

                                  19   the court will note that the unilateral filing of discovery dispute letter briefs is not permitted by

                                  20   Paragraph 13 of the undersigned’s General Standing Order, and counsel in this case have

                                  21   previously been reminded of this fact. Indeed, this is not the first time that counsel in this case

                                  22   have found themselves unable or unwilling to cooperate with one another in the requisite spirit of

                                  23   collegiality that this court expects.

                                  24           On February 22, 2021, Plaintiff’s counsel filed a unilateral discovery dispute letter brief in

                                  25   which it was contended that drafts were circulated between December of 2020, and February of

                                  26   2021, but that, even by February 22, 2021, Defendants’ counsel had “still not provided their input

                                  27   on this letter and have not further supplemented their responses.” See Ltr. Br. of February 22,

                                  28   2021 (dkt. 48) at 4. When the unilaterally filed letter brief was referred to the undersigned the
                                           Case 4:19-cv-01874-JST Document 64 Filed 04/07/21 Page 2 of 3




                                   1   following day, Plaintiff’s counsel moved for a telephonic conference (in accordance with the

                                   2   provisions of the undersigned’s General Standing Order). See Pl.’s Mot. (dkt. 50). The court then

                                   3   set the matter for a hearing (dkt. 52), but counsel for Defendants failed to appear (dkt. 54), causing

                                   4   the undersigned to file an Order (dkt. 53) directing counsel to show cause why she should not be

                                   5   sanctioned. Defense counsel then filed a response in which it was contended that her failure to

                                   6   appear at the hearing was due to the fact that the court had an incorrect email address for her

                                   7   (jacheson@ropers.com) and that she had “immediately updated the Court records with the current,

                                   8   relatively new e-mail” (Jennifer.acheson@rmkb.com), however, the court will note that the docket

                                   9   still reflects the original contact email for Defense counsel, not the “relatively new e-mail.”1 In

                                  10   any event, a second hearing was conducted at which Defense counsel did appear (dkt. 56), and

                                  11   thereafter, on March 8, 2021, the Parties informed the court, via email, that their disputes had been

                                  12   resolved (dkt. 57).
Northern District of California
 United States District Court




                                  13             Since then, counsels’ inability to work with one another in a collegial and cooperative

                                  14   fashion has resulted in flurry of motions (dkts. 59, 60), and yet another unilaterally-filed discovery

                                  15   dispute letter brief (dkt. 63). A dispute over the timing for the deposition of a non-party witness

                                  16   has somehow devolved into a motion seeking to find Defendant’s counsel in civil contempt (dkt.

                                  17   59), coupled with a motion to shorten the time for notice and a hearing on the contempt motion

                                  18   (dkt. 60); and, the most recently submitted unilaterally-filed letter brief (dkt. 63) seeks, inter alia,

                                  19   an order disqualifying Defendants’ counsel from representing that non-party witness. It appears

                                  20   that the latest round of scorched-earth fighting includes something so petty, and so beneath

                                  21   counsel practicing as officers of this Court, as bickering about which party’s position should

                                  22   occupy the opening portion of a jointly-submitted letter brief. See Ltr. Br. (dkt. 63) at 3. Typically,

                                  23   the party initiating the letter brief (i.e., the party seeking affirmative relief from the court) sets

                                  24   forth their position first; however, professionalism and courtesy should have informed both

                                  25   lawyers on this case that it should not really make any meaningful difference to either counsel

                                  26   whose portion comes first and whose comes second, as the court will obviously read the entire

                                  27
                                  28
                                       1
                                        Defense Counsel is reminded that it is her responsibility to ensure that the Court’s docket reflects the
                                       correct contact information such that she receives electronic notification of hearings and filings.
                                                                                             2
                                           Case 4:19-cv-01874-JST Document 64 Filed 04/07/21 Page 3 of 3




                                   1   letter brief. Counsel are reminded that such an inane disagreement is not a legitimate reason for

                                   2   both attorneys to unilaterally decide to ignore the court’s joint filing requirement. Counsels’

                                   3   belligerence towards one another is inching the court closer and closer to the limits of its patience.

                                   4   Counsel should be warned that if this sort of behavior manifests itself in the discovery process of

                                   5   this case again – even one more time – the undersigned will promptly conduct a hearing regarding

                                   6   the imposition of appropriate sanctions.

                                   7           In the meantime, the Parties are ORDERED to promptly meet and confer, putting forth a

                                   8   good-faith and meaningful effort to resolve or narrow the discovery disputes presented in

                                   9   Plaintiff’s unilaterally-filed letter brief (dkt. 63), and (if any disputes remain), the Parties are

                                  10   ORDERED to file a joint letter brief clearly setting forth that dispute no later than 5:00 pm on

                                  11   Friday, April 9, 2021.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: April 7, 2021

                                  14

                                  15
                                                                                                       ROBERT M. ILLMAN
                                  16                                                                   United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                           3
